DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 202045073 U).  
Regarding claims 1-3 and 7, Zhou discloses a particle extractor for separating smaller particles of a material from a larger portion of the material, said particle extractor comprising: a particle separator (1) adapted for sifting or grading extracted material; a support rail assembly (12) for moveably supporting said separator; an oscillator (6) configured to move said separator in an oscillatory motion along a support rail path defined by said support rail assembly; a separator retention tray (10) coupled with said support rail assembly and configured to support and retain said separator during operation of said particle extractor, wherein said retention tray is operable to move back and forth along said support rail path, and wherein said oscillator is configured to mechanically drive said retention tray along said support rail path in a back and forth oscillatory pattern; a support platform (12) coupled to said support rail assembly and configured to support said retention tray apart from said support rail assembly, wherein said support platform is configured to move back and forth horizontally along said support rail path; and a vibrator (3) to impart a vibratory motion to said separator; wherein said oscillator and said vibrator are selectively operable to move said separator to facilitate separation of small particles from a larger portion of the material.  The vibrator comprises a vibratory motor (3) disposed at said retention tray and adapted to impart vibratory motion to said retention tray and thereby to said separator.  
Regarding claims 9 and 10, Zhou discloses  a plant matter extractor for separating plant materials, said extractor comprising: a support base (2); a support rail assembly comprising a guide rail (11) coupled to said support base; a support platform (12) moveably coupled to said guide rail and configured to move freely about said guide rail along a travel path defined by said guide rail; a particle separator (1) adapted for sifting or grading a plant material; a retention tray (10) coupled to said support platform and configured to receive and retain said separator relative to said support platform; a drive assembly (4, 6) adapted to drive said support platform back and forth along said guide rail relative to said support base; and a vibratory motor (3) coupled with said retention tray, said vibratory motor adapted to shake said retention tray and thereby shake said separator retained in said retention tray; wherein said drive assembly and said vibratory motor are selectively operable to vibrate said separator to facilitate separation of smaller plant materials from a larger portion of a plant.  The drive assembly comprises a motor (see para. 0015) coupled to a first end of a linkage assembly (4) such that said motor drives said linkage assembly in a reciprocating motion that is generally parallel to said guide rail, said linkage assembly is coupled (via 1 and 10) at a second end to said support platform, wherein said reciprocating motion of said linkage assembly drives a back and forth oscillation of said support platform along said guide rail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 15, and 16 is/are rejected 35 U.S.C. 103 as being unpatentable over Rush (US 1,500,850) in view of Adams, Sr. et al. (US 2014/0048456 A1).  
Regarding claims 1-7, Rush discloses  a particle extractor for separating smaller particles of a material from a larger portion of the material, said particle extractor comprising: a particle separator (1) adapted for sifting or grading extracted material; a support rail assembly (7) for moveably supporting said separator; an oscillator (9) configured to move said separator in an oscillatory motion along a support rail path defined by said support rail assembly; a separator retention tray (5) coupled with said support rail assembly and configured to support and retain said separator during operation of said particle extractor, wherein said retention tray is operable to move back and forth along said support rail path; a support platform (4) coupled to said support rail assembly and configured to support said retention tray apart from said support rail assembly, wherein said support platform is configured to move back and forth horizontally along said support rail path; wherein said oscillator is configured to mechanically drive said retention tray along said support rail path in a back and forth oscillatory pattern, wherein said oscillator is selectively operable to move said separator to facilitate separation of small particles from a larger portion of the material.  The support rail assembly comprises a horizontal slide rail (7) and a slide mount (6) slideably coupled to said horizontal slide rail, wherein said support platform is coupled to said slide mount.  The oscillator comprises a motor (9) coupled to a first end (16) of a linkage assembly such that said motor drives said linkage assembly in a reciprocating motion, said linkage assembly is coupled at a second end (15) to said support platform, wherein said reciprocating motion of said linkage assembly drives said horizontal back and forth along said support platform.  Rush discloses all the limitations of the claims, but it does not disclose a selectively operable vibrator to impart a vibratory motion to the separator, the vibrator comprising a vibratory motor disposed at said retention tray and adapted to impart vibratory motion to said retention tray and thereby to said separator; and it does not disclose isolators disposed between said support platform and said retention tray, wherein said isolators are adapted to enable limited vertical and horizontal translation of said retention tray relative to said support platform. Rush is silent regarding how the retention tray is attached to the support platform.  However, Adams discloses a similar device which includes a selectively operable vibrator (64) to impart a vibratory motion to a separator (10), the vibrator comprises a vibratory motor (64) disposed at a retention tray (62, 63) and adapted to impart vibratory motion to the retention tray and thereby to the separator, for the purpose of increasing the efficiency of the separator (see para. 0054).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to utilize a selectively operable vibrator to impart a vibratory motion to a separator, the vibrator comprising a vibratory motor disposed at the retention tray and adapted to impart vibratory motion to the retention tray and thereby to the separator, as disclosed by Adams, for the purpose of increasing the efficiency of the separator.  Adams also discloses isolators (see para 0040 “bolts or screws”) disposed between a support platform (15) and the retention tray, wherein said isolators are adapted to enable limited vertical and horizontal translation of said retention tray relative to said support platform for the purpose of attaching a retention tray to a support platform.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to utilize isolators disposed between the support platform  and the retention tray, wherein said isolators are adapted to enable limited vertical and horizontal translation of said retention tray relative to said support platform, as disclosed by Adams, for the purpose of attaching the retention tray to the support platform.
Regarding claims 9, 10, and 13, Rush disclose a plant matter extractor for separating plant materials, said extractor comprising: a support base (6); a support rail assembly comprising a guide rail coupled (7) to said support base; a support platform (4) moveably coupled to said guide rail and configured to move freely about said guide rail along a travel path defined by said guide rail; a particle separator (1) adapted for sifting or grading a plant material; a retention tray (5) coupled to said support platform and configured to receive and retain said separator relative to said support platform; a drive assembly (9) adapted to drive said support platform back and forth along said guide rail relative to said support base; wherein said drive assembly is selectively operable to vibrate said separator to facilitate separation of smaller plant materials from a larger portion of a plant.  The drive assembly comprises a motor (9) coupled to a first end (16) of a linkage assembly (15, 16) such that said motor drives said linkage assembly in a reciprocating motion that is generally parallel to said guide rail, said linkage assembly is coupled at a second end (15) to said support platform, wherein said reciprocating motion of said linkage assembly drives a back and forth oscillation of said support platform along said guide rail.  Rush discloses all the limitations of the claims, but it does not disclose a selectively operable vibratory motor coupled with said retention tray, said vibratory motor adapted to shake said retention tray and thereby shake said separator retained in said retention tray; and it does not disclose isolators disposed between said support platform and said retention tray, wherein said isolators are adapted to enable limited vertical and horizontal translation of said retention tray relative to said support platform. Rush is silent regarding how the retention tray is attached to the support platform.  However, Adams discloses a similar device which includes a selectively operable vibrator (64) motor coupled with a retention tray (62, 63), the vibratory motor adapted to shake the retention tray and thereby shake a separator (10) retained in the retention tray for the purpose of increasing the efficiency of the separator (see para. 0054).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to utilize a selectively operable vibratory motor coupled with the retention tray, the vibratory motor adapted to shake the retention tray and thereby shake the separator retained in the retention tray, as disclosed by Adams, for the purpose of increasing the efficiency of the separator.  Adams also discloses isolators (see para 0040 “bolts or screws”) disposed between a support platform (15) and the retention tray, wherein said isolators are adapted to enable limited vertical and horizontal translation of said retention tray relative to said support platform for the purpose of attaching a retention tray to a support platform.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to utilize isolators disposed between the support platform  and the retention tray, wherein said isolators are adapted to enable limited vertical and horizontal translation of said retention tray relative to said support platform, as disclosed by Adams, for the purpose of attaching the retention tray to the support platform.
Regarding claims 15 and 16  Rush discloses a particle extractor for separating smaller particles of a material from a larger portion of the material, said extractor comprising: a support base (6) comprising a pair of support rails (7) in parallel spaced arrangement at a portion of said support base; a particle separator (2) adapted for sifting or grading the plant material; a retention platform (4) moveably coupled to said support rails and configured to move freely along said rails in the direction parallel to said support rails, said retention platform configured to receive and retain said separator during operation of said particle extractor; and a drive assembly (9) adapted to drive said retention platform back and forth along said support rails relative to said support base; wherein said drive assembly is selectively operable to vibrate said separator to facilitate separation of smaller material particles from a larger portion of a material.  The drive assembly comprises a motor (9) coupled to a first end (16) of a linkage assembly such that said motor drives said linkage assembly in a reciprocating motion that is generally parallel to said support rails, said linkage assembly is coupled at a second end (15) to said retention platform, wherein said reciprocating motion of said linkage assembly drives said retention platform along said support rails in a back and forth oscillatory pattern. Rush discloses all the limitations of the claims, but it does not disclose a selectively operable vibratory motor coupled with said retention platform and adapted to shake said separator retained at said retention platform.  However, Adams discloses a similar device which includes a selectively operable vibrator (64) motor coupled with a retention platform (62, 63), and adapted to shake a separator (10) retained at the retention platform for the purpose of increasing the efficiency of the separator (see para. 0054).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to utilize a selectively operable vibratory motor coupled with the retention platform, and adapted to shake the separator retained at the retention platform, as disclosed by Adams, for the purpose of increasing the efficiency of the separator. 
Claims 8, 14, and 19 is/are rejected 35 U.S.C. 103 as being unpatentable over Rush (US 1,500,850) in view of Adams, Sr. et al. (US 2014/0048456 A1), as applied in claims 1, 9, and 15 above, and further in view of Johnson (US 4307808).  The combination of Rush and Adams discloses all the limitations of the claims, but it does not disclose a plurality of agitators disposed inside of said separator and configured to facilitate separation of smaller particles of the material from a larger portion of the material.  However, Johnson discloses a similar device which includes a plurality of agitators (16) disposed inside of a separator (10) and configured to facilitate separation of smaller particles of the material from a larger portion of the material for the purpose of enhancing the refining of material.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to utilize a plurality of agitators disposed inside of the separator and configured to facilitate separation of smaller particles of the material from a larger portion of the material, as disclosed by Johnson, or the purpose of enhancing the refining of material.
Allowable Subject Matter
Claims 11, 12, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (CN 109046940 A) discloses a similar device utilizing isolators between a support platform and a tray; and Tang (CN 101966519 A) discloses a similar device utilizing a similar oscillating drive
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/           Primary Examiner, Art Unit 3653